UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):January 14, 2014 Rexahn Pharmaceuticals, Inc. (Exact Name of Registrant as Specified in its Charter) DELAWARE 001-34079 11-3516358 (State or other jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 15245 Shady Grove Road, Suite 455 Rockville, MD (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(240) 268-5300 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 7 — Regulation FD Disclosure Item 7.01 Regulation FD Disclosure. Attached as Exhibit 99.1 are slides being presented by Rexahn Pharmaceuticals, Inc. in investor and other meetings. Section 9 – Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits. (d)Exhibits. Exhibit No. Description Rexahn Pharmaceuticals, Inc. slides for investor and other meetings, dated January 14, 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. REXAHN PHARMACEUTICALS, INC. Date: January 14, 2014 /s/ Tae Heum Jeong Tae Heum Jeong Senior Vice President of Finance & Chief Financial Officer
